department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc corp b02 tl-n-6555-00 uilc internal_revenue_service national_office field_service_advice memorandum for john p jankowski special litigation assistant cc lm rfp chi from jasper l cummings jr associate chief_counsel corporate cc corp subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-6555-00 legend year year year year year year date date date date parent parent’s former name parent’s new name merger sub foreign parent foreign parent’s former name foreign parent’s new name corporation x tl-n-6555-00 intermediate state a a issue sec_1 in light of parent’s date restructuring what corporate entity is the proper party to extend the statute_of_limitations for the taxable years year year and year in light of parent’s date restructuring what corporate entity is the proper party to extend the statute_of_limitations for the taxable years year year and year whether under the relevant facts and circumstances it is advisable or necessary for the service to solicit a separate form_872 from intermediate as alternative agent under temp sec_1_1502-77t a for the members of the parent consolidated_group conclusion sec_1 parent is the proper party to execute form sec_872 consent to extend the time to assess tax for the parent and subsidiaries consolidated_group for the taxable years year year and year the following language and format should be used for the form s for year and or year parent’s new name ein xx-xxxxxxx formerly parent’s former name and subsidiaries following an asterisk at the bottom of page of form_872 state with respect to the consolidated_tax_liability of parent’s former name and subsidiary companies for the year or years being extended the following language and format should be used for year parent’s new name ein xx-xxxxxxx and subsidiaries following an asterisk at the bottom of page of form_872 state with respect to the consolidated_tax_liability of parent’s new name and subsidiary companies for year parent is the proper party to execute form sec_872 consent to extend the time to assess tax for the parent and subsidiaries consolidated_group for the taxable years year year and year the following language and tl-n-6555-00 format should be used for the form s for year year and or year parent’s new name ein xx-xxxxxxx formerly parent’s former name and subsidiaries following an asterisk at the bottom of page of form_872 state with respect to the consolidated_tax_liability of parent’s former name and subsidiary companies for the year or years being extended it is neither necessary nor advisable for the service to solicit a separate form_872 from intermediate as alternative agent under temp sec_1_1502-77t a for the members of the parent consolidated_group facts until the date restructuring discussed below parent was the common parent of an affiliated_group_of_corporations filing consolidated federal_income_tax returns on or about date parent and foreign parent entered into an agreement and plan of merger the agreement pursuant to the agreement foreign parent formed merger sub on date pursuant to the agreement parent and merger sub merged under state a law with parent surviving the merger parent therefore became a wholly-owned subsidiary of foreign parent simultaneously with the merger parent changed its name from parent’s former name to parent’s new name and foreign parent changed its name from foreign parent’s former name to foreign parent’s new name prior to date foreign parent had acquired approximately a of the stock of corporation x the common parent of an affiliated_group filing consolidated federal_income_tax returns on or about date foreign parent transferred its stock in corporation x to intermediate a wholly-owned domestic subsidiary of foreign parent in exchange for additional stock in intermediate the date restructuring the date restructuring constituted a reverse_acquisition under sec_1_1502-75 and consequently resulted in the termination of the intermediate consolidated_group the corporation x consolidated_group survived the transaction with intermediate becoming the new common parent of that group on or about date the day following date foreign parent transferred its stock in parent to intermediate in exchange for additional stock in intermediate the date restructuring the date restructuring constituted a reverse_acquisition under sec_1_1502-75 and consequently resulted in the termination of the corporation x consolidated_group the parent consolidated_group survived the transaction with intermediate becoming the new common parent of that group the service obtained form sec_872 covering various periods for year year and year the service obtained form sec_872 executed by parent and also form sec_872 tl-n-6555-00 executed by intermediate as alternate agent for year and year the service obtained form sec_872 executed by parent in the name parent’s new name formerly parent’s former name for year the service obtained a form_872 executed by parent in the name parent’s new name law and analysis where the common parent remains in existence even if it no longer is the common parent it remains the agent for the group with regard to years for which it was the common parent of the group sec_1_1502-77 1502-77t a i here prior to the date restructuring parent was the common parent of the parent and subsidiaries consolidated_group that is parent was the common parent of the parent and subsidiaries consolidated_group for year year year year year and year parent remained in existence following the date restructuring although it ceased to be the common parent of the consolidated_group of which it is a member parent therefore is a proper party to sign an extension of the statute_of_limitations with respect to year year year year year and year as we understand the facts of the case there is no appreciable uncertainty as to whether parent remains a viable and legal entity under state a law therefore it is unnecessary and inadvisable to solicit form sec_872 from intermediate as alternative agent under temp sec_1_1502-77t a for the members of the parent consolidated_group please call if you have any further questions jasper l cummings jr associate chief_counsel by gerald b fleming senior technician reviewer branch associate chief_counsel corporate
